Title: Circular Letter to American Ministers, 22 October 1803
From: Madison, James
To: American Ministers



(Circular) Sir, Department of State October 22d 1803
I have the honor to inclose a copy of the President’s communication to the Legislature at the opening of the Session which commenced on the 17th instant. On the 21st the Senate advised the ratification of the Treaty and Conventions with France respecting the acquisition of Louisiana, and I have the pleasure to add, that yesterday those instruments received the final sanction of the President and were exchanged by me with Mr Pichon the French Charge d’ Affaires. Under these circumstances nothing is left but to take possession of the Country for which purpose, after Congress shall have provided the means, they will be put into immediate activity.
The Treaty with Great Britain respecting our Northeastern and Northwestern boundaries will have been transmitted to the Senate to day, who will doubtless give it their concurrence. I have the honor to be with great respect & consideration, Sir, your most obt Sert.
James Madison
 

   
   RC (DLC: Rives Collection, Madison Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM; addressed to Monroe at London and docketed by him: “circular announcing exchg of ratificatns.”



   
   Enclosure not found, but it was no doubt a copy of Jefferson’s Message from the President of the United States, to Both Houses of Congress, at the Commencement of the Session, 17th October, 1803 (Washington, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5363).


